835 F.2d 871
56 USLW 2363
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.DISO CORPORATION, Appellant,v.The UNITED STATES, Appellee.
No. 87-1250.
United States Court of Appeals, Federal Circuit.
Nov. 20, 1987.

Before EDWARD S. SMITH, NIES, and ARCHER, Circuit Judges.
PER CURIAM.


1
The decision of the United States Army Corps of Engineers Board of Contract Appeals (board), ENG BCA No. 4945, sustained the contracting officer's unilateral modification of contract No. DACW33-82-C-0029.  The contracting officer allowed an equitable adjustment to Diso Corporation (Diso), on behalf of itself and its subcontractors, of $123,700, $262,725.84 less than the equitable adjustment originally sought by Diso, for differing site conditions encountered while performing dredging work for the United States near New London, Connecticut.  On the basis of its opinion, the decision of the board, dated November 25, 1986, is affirmed.